                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00035-RJC-DCK
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 ROBERT MCCOY JR.                           )
                                            )

         THIS MATTER is before the Court on the joint motion of the parties to

continue the contempt trial scheduled for March 18, 2019. (Doc. No. 10).

         For the reasons stated in the motion, the Court finds that the defendant has

sufficient cause for a continuance in this matter. The Court further finds that the

ends of justice served by taking such action outweigh the interests of the public and

the defendant to a speedy trial as set forth in 18 U.S.C. § 3161(h)(7)(A).

         IT IS, THEREFORE, ORDERED that the trial of this case be continued;

however, the Court will conduct a status conference on March 18, 2019, at 9:30 a.m.

and will set a new trial date after hearing from the parties.

 Signed: March 8, 2019




         Case 3:19-cr-00035-RJC-DCK Document 11 Filed 03/08/19 Page 1 of 1
